    Case 3:20-cv-10938-RHC-MJH ECF No. 8 filed 06/04/20                 PageID.46     Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN

DEANNA HERR, on behalf of herself                     )
and all others similarly situated,                    )
                                                      )
                       Plaintiff,                     )      Case No. 3:20-cv-10938-RHC-MJH
                                                      )
         v.                                           )       Honorable Robert H. Cleland
                                                      )
ALLEGIANT AIR, LLC, a Nevada                          )
Limited Liability Company,                            )
                                                      )
                       Defendant.                     )

Joint Stipulation to Transfer Venue TO UNITED STATES DISTRICT COURT FOR THE
               DISTRICT OF NEVADA PURSUANT TO 28 U.S.C. § 1404(a)

         Pursuant to Local Rule 7.1(a), Plaintiff Deanna Herr (“Herr”) and Defendant Allegiant

Air, LLC (“Allegiant”) jointly seek a Stipulated Order under 28 U.S.C. § 1404(a), transferring

this action to the United States District Court for the District of Nevada based on the following: 1

         WHEREAS, on April 15, 2020, Herr filed this action in the Eastern District of Michigan

seeking to represent a putative nationwide class of persons who purchased air travel tickets on an

Allegiant Air flight and whose flights were canceled due to the COVID-19 pandemic;

         WHEREAS, Herr’s Complaint asserts a claim for breach of contract alleging that

Allegiant has refused to offer monetary refunds for canceled flights;

         WHEREAS, on April 28, 2020, Rebecca Bratcher (“Bratcher”) filed an action against

Allegiant Travel Company in the District of Nevada seeking to represent a putative nationwide




1
 A Separate Proposed Order on this Joint Stipulation is submitted concurrently. See E.D. Mich.
Electronic Filing Policies and Procedures, R12(a)(2).
    Case 3:20-cv-10938-RHC-MJH ECF No. 8 filed 06/04/20              PageID.47      Page 2 of 6



class of persons who purchased air travel tickets on an Allegiant Air flight and whose flights

were canceled due to the COVID-19 pandemic (the “Bratcher Action”); 2

         WHEREAS, Bratcher’s complaint also asserts a claim for breach of contract based on an

alleged refusal to offer monetary refunds for canceled flights;

         WHEREAS, this action and the Bratcher Action assert the same basic allegations and

similar claims on behalf of overlapping putative classes;

         WHEREAS, 28 U.S.C. § 1404(a) provides that: “For the convenience of parties and

witnesses, in the interest of justice, a district court may transfer any civil action to any other

district or division where it might have been brought.”;

         WHEREAS, this action initially could have been brought in the District of Nevada

because a substantial part of the events or omissions giving rise to the claim occurred there (28

U.S.C. § 1391(b)(2)), and also because Allegiant is deemed to reside in the District of Nevada

for venue purposes because Allegiant is subject to personal jurisdiction there (see 28 U.S.C. §

1391(b)(1), (c)(2)); 3

         WHEREAS, the parties support transfer of this action from the Eastern District of

Michigan to the District of Nevada because: (1) Allegiant is a Nevada limited liability company

and has its principal place of business in Las Vegas, Nevada; (2) Las Vegas is where many

company decisions regarding Allegiant’s operations are made, including those regarding its

ticketing policies that are relevant to allegations in the Complaint; (3) Las Vegas is where the


2
 Rebecca Bratcher v. Allegiant Travel Company, Case No. 2:20-cv-00767-APG-BNW (D. Nev.
– assigned to Judge Andrew P. Gordon).
3
  “[T]his Court concludes that it has general personal jurisdiction over [defendant] because
[defendant] is a registered Nevada Limited Liability Company and has a principal place of
business in Las Vegas, Nevada.” Seiko Epson Corp. v. Try The Ink, Ltd. Liab. Co., 2019 U.S.
Dist. LEXIS 88248, at *1-2 (D. Nev. May 21, 2019).
    Case 3:20-cv-10938-RHC-MJH ECF No. 8 filed 06/04/20                PageID.48    Page 3 of 6



bulk of pertinent electronic evidence and documents are stored; (4) Las Vegas is where the

majority of witnesses are likely to be located; and (5) it is more expeditious and economically

efficient for this action and the Bratcher Action to proceed in the same court;

         WHEREAS, allowing this action and the parallel Bratcher Action to proceed in different

forums is wasteful, while coordinating these actions in the same district will avoid waste, avoid

potentially inconsistent rulings and judgments, promote judicial economy, and make it easier to

facilitate any coordinated efforts to resolve the matters; 4

         WHEREAS, the District of Nevada is qualified to apply the governing law in this action,

which will be similar to the governing law in the Bratcher Action;

         WHEREAS, the parties have met and conferred regarding transfer of venue and agree

that all criteria for transfer are present here and that transfer to the District of Nevada is

appropriate and should be Ordered;

         WHEREAS, Allegiant previously agreed to accept service of Herr’s Complaint pursuant

to a waiver of service, and Allegiant’s response to the Complaint presently is due on June 22,

2020;

         WHEREAS, the parties agree to extend the deadline for Allegiant to respond to Herr’s

Complaint until 30 days after a decision on this joint transfer request is made, and the parties

further agree to take such further action as may be necessary to confirm the response extension in

the transferee court.




4
  “There can be no dispute that to allow two separate district courts . . . to address almost
identical causes of action involving identical issues in class actions whose members overlap
would be an inefficient use of judicial resources.” Colosimo v. Hitachi Home Elecs. (Am.), Inc.,
2011 U.S. Dist. LEXIS 109143, at *5-6 (E.D. Mich. Sep. 26, 2011) (citing Wayne Cty.
Employees' Retirement Sys. v. MGIC Investment Corp., 604 F. Supp. 2d 969, 977 (E.D. Mich.
2009)).
Case 3:20-cv-10938-RHC-MJH ECF No. 8 filed 06/04/20                     PageID.49       Page 4 of 6



       NOW THEREFORE, THE PARTIES STIPULATE, BY AND THROUGH THEIR

COUNSEL OF RECORD, AS FOLLOWS:

       1.      Upon this Court’s approval of this Stipulation, this action shall be transferred

               pursuant to 28 U.S.C. § 1404(a) to the District of Nevada;

       2.      The deadline for Allegiant to respond to Herr’s Complaint shall be extended until

               30 days after the earlier of (i) confirmation of receipt by the clerk in the District of

               Nevada of this action and assignment of a case number, or (ii) in the event of

               denial of this Stipulation to transfer, entry of an Order by this Court stating as

               much; and,

       3.      The parties shall bear their own respective fees and costs, including attorney’s

               fees, relating to the transfer.

       IT IS SO STIPULATED.

Respectfully submitted this 29th day of May, 2020.

LIDDLE & DUBIN, P.C.                                  GREENBERG TRAURIG, LLP

Attorneys for Plaintiff and the Putative Class        Attorneys for Defendant
975 E. Jefferson Avenue                               77 West Wacker Drive, Suite 3100
Detroit, Michigan 48207                               Chicago, IL 60601
Telephone: (313) 392-0015                             Telephone: (312) 456-1009

/s/Nicholas A. Coulson                                /s/Jonathan E. Giroux
DAVID R. DUBIN                                        JONATHAN E. GIROUX
ddubin@ldclassaction.com                              girouxj@gtlaw.com
Michigan Bar No. P52521                               Michigan Bar No. P74302
NICHOLAS A. COULSON
ncoulson@ldclassaction.com
Michigan Bar No. P78001
Case 3:20-cv-10938-RHC-MJH ECF No. 8 filed 06/04/20                   PageID.50        Page 5 of 6



                                CERTIFICATE OF SERVICE


       I hereby certify that on May 29, 2020, I electronically file the foregoing document with

the Clerk of the Court using ECF electronic filing and service system for the U.S. District Court,

Eastern District of Michigan, which will send notification to all counsel of record.



                                                                     /s/ Jonathan E. Giroux
                                                                         Jonathan E. Giroux
 Case 3:20-cv-10938-RHC-MJH ECF No. 8 filed 06/04/20                  PageID.51      Page 6 of 6



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN

DEANNA HERR, on behalf of herself                    )
and all others similarly situated,                   )
                                                     )
                      Plaintiff,                     )      Case No. 3:20-cv-10938-RHC-MJH
                                                     )
        v.                                           )      Honorable Robert H. Cleland
                                                     )
ALLEGIANT AIR, LLC, a Nevada                         )
Limited Liability Company,                           )
                                                     )
                      Defendant.                     )

  [PROPOSED] ORDER TRANSFERRING VENUE TO UNITED STATES DISTRICT
    COURT FOR THE DISTRICT OF NEVADA PURSUANT TO 28 U.S.C. § 1404(a)

        The Court, having reviewed and considered the Joint Stipulation of Plaintiff Deanna Herr

and Defendant Allegiant Air, LLC to transfer this action to the United States District Court for

the District of Nevada, and good cause appearing, hereby APPROVES the Joint Stipulation and

ORDERS that this action shall be transferred to the District of Nevada under 28 U.S.C. §

1404(a), where the related case of Rebecca Bratcher v. Allegiant Travel Company, Case No.

2:20-cv-00767-APG-BNW (D. Nev. – assigned to Judge Andrew P. Gordon), already is pending.

Each party shall bear her or its own respective fees and costs, including attorney’s fees, relating

to the transfer. The clerk of the Court is authorized to take any measures necessary to effectuate

the transfer.

        IT IS SO ORDERED.




Dated: June 4, 2020                                  S/Robert H. Cleland
                                                     Hon. Robert H. Cleland,
                                                     United States District Judge
